In an action to recover damages for breach of an alleged contract, the appeal is from an order modifying appellant’s notice to examine respondents before trial. Order reversed, with $10 costs and disbursements, and motion denied, with $10 costs. In our opinion, it was an improvident exercise of discretion on the record presented to modify the notice of examination before trial by vacating provisions thereof which directed the production of documents, correspondence, books and records relating to the issues between the parties with respect to damages. Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.